PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Henderson, Alexandra, Valentina
Application No. 17/249,679
Filed: March 09, 2021
For: POP-UP SHOP PLANNING SYSTEM

:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under 37 CFR 1.137(a), filed April 06, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to reply in a timely manner to the Notice to File Missing Parts of Nonprovisional Application (Notice), mailed March 18, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on May 19, 2021.  A Notice of Abandonment was mailed on November 16, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) and (2) above.

In regards to item (1), petitioner has failed to submit the required surcharge fee of $80, there was no authorization to charge any additional fees on file.  For this reason, the instant petition cannot be granted. 

Petitioner is also reminded that the micro entity certification filed on March 09, 2021, does not properly identify the correct application to which it relates, the incorrect application was recorded on the form. 


    PNG
    media_image2.png
    150
    728
    media_image2.png
    Greyscale


As to item (2), upon further review it appears that the petitioner is trying to establish micro entity status, however, since the micro entity status certification filed on March 09, 2021 contains the incorrect application number as stated on page 2 of the Notice the current Petition fee under 37 CFR 1.17(m) of $525, along with other fees paid under micro entity cannot be accepted as well.

Without a properly identified and signed micro entity certification petitioner must pay required fees at the present small entity status on file, including the petition fee under 37 CFR 1.17(m) at the small entity rate of $1.050.00.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Form 15A




    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).